     Case 1:18-cv-01324-NONE-BAM Document 52 Filed 12/11/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       ANTOINE L. ARDDS,                                Case No. 1:18-cv-01324-NONE-BAM (PC)
12                         Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                          REQUEST FOR EXTENSION OF TIME TO
13              v.                                        FILE A RESPONSIVE PLEADING
14       HICKS, et al.,                                   (ECF No. 50)
15                         Defendants.                    Responsive Pleading Due: January 7, 2021
16

17             Plaintiff Antoine L. Ardds (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds on Plaintiff’s

19   second amended complaint against: (1) Defendants Hicks, Alcantar, McIntyre, Baylon, and

20   Sanchez for retaliation in violation of the First Amendment arising out of the alleged November

21   9, 2017 assault; (2) Defendants Hicks, Amaya, Alcantar, McIntyre, Baylon, Sanchez, and

22   Severns1 for retaliation in violation of the First Amendment arising out of their alleged attempt to

23   improperly assign Plaintiff outside of his designated EOP mental health level of care unit and

24   place him in an occupied cell after a direction that he receive a single cell placement; and

25   (3) Defendants Hicks, Amaya, Alcantar, McIntyre, Baylon, and Sanchez for failure to protect

26   Plaintiff from an alleged assault by Inmate Hall on November 9, 2017, in violation of the Eighth

27

28   1
         Erroneously sued as “Severens.”
                                                         1
     Case 1:18-cv-01324-NONE-BAM Document 52 Filed 12/11/20 Page 2 of 3


 1   Amendment.

 2          On September 3, 2020, the Court ordered electronic service on Defendants and directed

 3   the California Department of Corrections and Rehabilitation (“CDCR”) to file a Notice of E-

 4   Service Waiver advising the Court which defendant(s) would be waiving service of process

 5   without the need for personal service. (ECF No. 40.) That order also required the California

 6   Office of the Attorney General (“OAG”) to file, within 30 days from the filing of the Notice of E-

 7   Service Waiver, a separate waiver of service of process for any defendant waiving service under

 8   Federal Rule of Civil Procedure 4(d)(1). (Id.) CDCR returned the Notice of E-Service Waiver on

 9   October 9, 2020, and therefore waivers of service of process from the OAG were due on or before

10   November 9, 2020. On November 10, 2020, the Court granted Defendants’ motion for a thirty-

11   day extension of time to file waivers of service. (ECF Nos. 46, 47.)

12          On December 8, 2020, Defendants Severns, McIntyre, Baylon, Sanchez, Alcantar, and

13   Hicks filed waivers of service. (ECF No. 49.) Pursuant to the Court’s September 3, 2020, order

14   finding service of complaint appropriate and directing electronic service, Defendants’ answers or

15   other responsive pleadings are therefore due on December 8, 2020. (See ECF No. 40.)

16          Currently before the Court is a request for extension of time to file a responsive pleading,

17   also filed December 8, 2020, from Defendants Severns, McIntyre, Baylon, Sanchez, Alcantar, and

18   Hicks. (ECF No. 50.) Plaintiff has not had the opportunity to respond to the motion, but the

19   Court finds no need for a response. Local Rule 203(l).

20          In support of the motion, counsel for these Defendants declares that she has requested
21   documents relevant to the case and has received some of those documents and begun to review

22   them. She has also begun speaking to Defendants about the case, but has not completed her

23   initial investigation of the facts. Counsel needs additional time to investigate the facts and

24   determine what responsive pleading would be appropriate and to complete drafting the responsive

25   pleading. Defendants therefore request an additional 30-day extension of time to complete the

26   investigation and file a responsive pleading, up to and including January 7, 2021. (Id.)
27          The Court, having considered Defendants’ request, finds good cause to grant the requested

28   extension of time. Fed. R. Civ. P. 6(b). The Court further finds that Plaintiff will not be
                                                        2
     Case 1:18-cv-01324-NONE-BAM Document 52 Filed 12/11/20 Page 3 of 3


 1   prejudiced by the requested extension.

 2          Accordingly, it is HEREBY ORDERED as follows:

 3       1. Defendants’ request for an extension of time to answer the complaint, (ECF No. 50), is

 4          GRANTED; and

 5       2. Defendants Severns, McIntyre, Baylon, Sanchez, Alcantar, and Hicks shall file an answer

 6          or other responsive pleading on or before January 7, 2021.2

 7
     IT IS SO ORDERED.
 8

 9       Dated:    December 10, 2020                        /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25
     2
26     The Court notes that, this matter is set for a settlement conference before Magistrate Judge
     Jeremy D. Peterson on January 27, 2021 at 9:00 a.m. (ECF No. 44.) The settlement conference
27   will also include discussions of Ardds v. Hicks, Case No. 1:19-cv-01738-SAB and Ardds v.
     Bobadilla, Case No. 1:20-cv-00887-DAD-SAB. The instant extension of time does not change
28   the date of that settlement conference.
                                                           3
